DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/3/21, which is entered.

Drawings
Applicant’s arguments and amendments, see page 10, filed 11/3/21, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 8/3/21 has been withdrawn. 

Specification
Applicant’s arguments and amendments, see pages 9 – 10, filed 11/3/21, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 8/3/21 has been withdrawn.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendments, see pages 10 – 11, filed 11/3/21, with respect to a rejection of claims 8, 10, 16, 17, and 20 under 112b have been fully considered and are persuasive.  The rejection of 8/3/21 has been withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to include the limitations of allowable claim 12. Claim 12 was indicated as allowable in paragraph 60 b. of the non-final action of 8/3/21. The reasons for allowance in paragraph 60 b. apply to claim 1 as amended on 11/3/21. Claims 2, 3, and 7 – 11 are allowable for depending from claim 1.
Claim 18 was amended to include the limitations of allowable claim 17. Claim 17 was indicated as allowable in paragraph 60 c. of the non-final action of 8/3/21. The reasons for allowance in paragraph 60 c. apply to claim 18 as amended on 11/3/21. Claims 14, 19, and 20 are allowable for depending from claim 18.
New claim 21 includes limitations of allowable claim 10 incorporated into the subject matter from claim 1. Claim 10 was indicated as allowable in paragraph 60 a. of the non-final action of 8/3/21. The reasons for allowance in paragraph 60 a. apply to claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762